This is an appeal prosecuted by the city of Tulsa, a municipal corporation, one of the defendants below, from a judgment of the district court of Tulsa county, entered upon the verdict of a jury for the sum of $25,000 in the cause originally brought by the defendant in error Fred McIntosh, by his next friend, Andrew M. McIntosh, as plaintiff, against the plaintiff in error and the defendants in error C.O. Frye and Howard Frye, as defendants. For convenience, the parties, when not otherwise designated, will be referred to by the denominations they bore in the court below.
The facts are, in substance, as follows: Fred McIntosh, the plaintiff, was a small school boy, eleven years of age, attending one of the city schools of the city of Tulsa. The city of Tulsa, by virtue of its powers as a municipal corporation, was installing a sewer on a street close to the playgrounds of the school which the plaintiff attended. In order to accomplish the installation of the sewer, the city of Tulsa advertised for bids from contractors in the usual manner of letting contracts for public improvements, and, after the regular procedure, awarded the contract to the defendants C.O. Frye and Howard Frye. The contract, which was introduced in evidence, does not materially differ from others of its type in general use at this time.
During the progress of the work, a great amount of blasting was necessary, and for this purpose the Fryes kept a tool chest near their work in which was stored, in addition to tools, blasting powder and dynamite caps for exploding the powder. The tool chest was left in the street near the playgrounds of the school where the plaintiff attended.
One of the schoolmates of the plaintiff took a large number of the dynamite caps from the chest and distributed them among his playmates, the plaintiff being one. The plaintiff took the caps given him to his home, thinking that the caps, if lighted, would "go off like a firecracker," and obtained some matches for the purpose of producing an explosion. Holding a cap in his hand, he proceeded to light it and await the explosion. The result was the loss of a part of his hand and ruined eyesight.
The plaintiff, on the tenth day of July, 1918, filed his petition in the court below, which petition was demurred to by the city of Tulsa. Upon the overruling of this demurrer, the city of Tulsa filed its separate answer, alleging, in substance, that the Fryes were "independent contractors," and also that the plaintiff's injuries were too remote from any negligence of the city to entitle him to recover. The Fryes also filed a separate answer, but the merits of that branch of the case are not now here on appeal.
On the 5th day of May, 1919, the case went to trial, and, prior to the introduction of evidence, the city of Tulsa moved for a judgment on the pleadings. This motion was overruled, and is raised among the numerous assignments of error; but, in view of the decision of the court to follow, the court does not feel it necessary to pass upon that question.
The plaintiff introduced as a part of the evidence the contract between the city of Tulsa and the Fryes, and also called the boy who had taken the caps from the tool chest. He testified, in substance, that he had taken two full boxes of the caps a day or so before the day the plaintiff was injured; that he had hidden them in his father's barn; and that on the day that the plaintiff was injured, he took one of the boxes from its hiding place and gave the plaintiff some of the caps it had contained.
The plaintiff testified to the facts substantially as hereinbefore set forth.
At the conclusion of the plaintiff's testimony, the city of Tulsa demurred to the evidence of the plaintiff, which motion was overruled and exceptions taken. On the conclusion of the defendant's testimony, the city moved for a directed verdict upon the testimony introduced, for the reason that the same was not sufficient to warrant a judgment against the city of Tulsa. This motion was also overruled and exceptions duly taken. The city offered certain instructions for the jury, which were refused, and the court thereupon charged the jury in its own words.
On the 7th day of May, 1919, the jury returned a verdict in favor of the plaintiff against the city of Tulsa and C.O. Frye and Howard Frye in the sum of $25,000, which verdict was duly excepted to by the city and motion for new trial was made, overruled, and the case appealed.
It appears that, pending the appeal by the city of Tulsa, the defendants C.O. Frye and Howard Frye reached a settlement and discharge of their liability with *Page 52 
and to the plaintiff, and counsel for the city seems to be under the impression that this settlement should discharge their client. With this, the court is unable to agree. It is true that some authority does exist to the effect that a release of one joint tort-feasor releases all others, but this court believes that that line of authority is predicated upon a confusion of the principles of suretyship with those of damage for wrong-doing. The decision in the case of Bland v. Lawyer-Cuff Company, decided by this court February 12, 1918, reported in 72 Oklahoma, 178 P. 885, considers the authorities extensively, and, we believe, in a correct light.
It is the purpose of the law, and its very intent, that every wrongdoer should be individually liable to see that the party injured by this tort be compensated. There is no common-law rule or statutory enactment which implies a suretyship between joint tort-feasors, or any privity between them and the party injured by their tort. Though a settlement for compensation between one joint tort-feasor judgment debtor and the injured party will, in part, compensate the injured party, and thus reduce the damages that the other judgment debtor is obligated to pay, such a settlement and the consequent release of one joint tort-feasor judgment debtor do not release others liable at law to see the injured party fully compensated. Carey v. Bilby, 63 Cow. C. A. 361, 129 Fed. 206; Edens v. Fletcher,79 Kan. 143, 19 L. R. A. (N. S.) 616
One of the two main contentions of counsel, and one of the most material questions on this appeal, is the defense of the city that C.O. Frye and Howard Frye were in the relation of "independent contractors" to the city of Tulsa, under their contract introduced in evidence. This question is not a new one in this state, and the law governing the determination of the nature of a contractual relation between parties is too broadly accepted and too well settled to begin, at this time, to question its reason or its application. Desirable as it may be, from a standpoint of public property, to maintain between a municipal corporation and a public improvement contract the arm's length status of employer and independent contract, we are unable from any authority before us to deny the legal possibility of the relation of master and servant, if the application of settled legal principles to the contract indicates that relation. Davis v. City of Wenatchee, 86 Wash. 13, 149 P. 337.
The generally accepted definition of an "independent contractor" is "one who, exercising an independent employment, contracts to do work according to his own method, without being subject to the control of his employer except as to results of the work." The Producers Lumber Co. v. Butler, 87 Okla. 172,209 P. 738.
The contractual relation presented in this case and most of the public improvement contracts in general use are far removed from any possibility of the application of the rule above stated. The contract in evidence vests the city with the broadest of supervisory powers. Every act of the contractors, except the minutest details (which were probably inadvertently overlooked), are placed under the supervision of the city engineer. At one point it gives the city the right to declare the contract forfeited if the contractors refuse to discharge any person who shall disobey the orders of the city engineer or inspector. Though the court believes that no strict rules can be pronounced which shall constitute a conclusive test of the relation between the parties, we are satisfied without a doubt that such broad powers as are given the city in the contract in evidence are irreconcilable with the idea of an independent contractor in its present import; and we are therefore compelled, from the terms of the contract in evidence to treat the relation between defendants below as that of master and servant.
But the turning point of this appeal, in our opinion, rests upon the proximity in time and relation, or the remoteness of the cause of the plaintiff's injuries, to or from the nonfeasance of the city, if such existed. It is plain from an examination of the brief filed on behalf of the defendant, the city of Tulsa, that it is the contention of counsel for this defendant that, conceding the evidence is sufficient to establish primary negligence on the part of the defendant through its servants in storing dynamite caps in an unlocked tool box on the street near the school grounds, where small children played, the plaintiff was not entitled to recover, for the reason that it was the independent act of a third person. Forest Underwood, in taking the caps from the tool chest and giving them to the plaintiff that was the proximate cause of the injury. That this intervening act, which was the immediate cause of the injury complained of, was one which it was not incumbent upon the defendant to have anticipated as reasonably likely to happen, even though a high *Page 53 
degree of caution would have disclosed that it was possible.
It is argued, in this situation, the chain of causation is broken and the original negligence cannot be said to have been the proximate cause of the final injury. Many authorities are cited which support the rule as contended for by counsel for the defendant, among which are: Hall v. N.Y. Telephone Co.,214 N.Y. 49, 108 N.E. 182; Perry v. Rochester Lime Co.,219 N.Y. 60; Carpenter v. Miller  Son, 232 Pa. 362, 81 A. 349; Finkbeiner v. Solomon, 225 Pa. 333, 74 A. 170; Hale v. Pacific Telephone  Telegraph Co. (Cal.App.) 183 P. 280; Aflick v. Bates (R.I.) 43 A. 539; Horan v. Town of Water Town, (Mass.) 104 N.E. 464; Pollard v. Oklahoma City R. Co.,36 Okla. 96, 128 P. 300. While most of the cases relied on by counsel support the general rule that, where the intervening act was the immediate cause of the injury complained of and which destroyed the chain of causation in such manner that the original negligence cannot be said to have been the proximate cause of the injury, there cannot be a recovery, we are unable to agree with the counsel for the defendant in the case at bar that the trial court should have instructed the jury to return a verdict for the defendant, which in effect would have been for the trial court to have held, as a matter of law, that the independent act of the schoolmate of the plaintiff in taking the dynamite caps from the tool chest near the playgrounds and giving one to the plaintiff was the proximate cause of the injury, and not the original negligence of defendant in leaving the caps accessible to small children. We are clearly of the opinion that from the evidence introduced the question was one for the jury.
While it is true that the intervening cause, the taking of the dynamite caps by the schoolmate of the plaintiff, and the giving of one to him and his act in exploding it, was the immediate cause of the injury, it is evident that the intervening cause was set in motion by the original carelessness and negligence of the defendant through its servants in leaving in an accessible place a highly dangerous instrumentality. In this situation the defendant is liable for the resulting injury. It is rather a weak excuse to blame an eight year old boy, full of curiosity, for taking anything that he might suspect would explode and make a noise. Indeed, we believe it a very careless act to leave such dangerous instrumentalities as dynamite caps accessible to 200 small children, where the most likely thing to happen was that some one or more would take possession of them and distribute the same among their companions. We are not unmindful of the fact that it was wrong for Forest Underwood, the eight year old playmate of the plaintiff, to lift the lid of the unlocked tool chest and take the box of dynamite caps, but we do not believe that it may be said, as a matter of law, that a child of this age would so appreciate the danger that it would excuse men of mature judgment, acting as the servants of the defendant, and render their act, as a matter of law, excusable in having placed such dangerous instrumentalities within the easy reach of children of immature judgment In the case of Folsom-Morris Coal  Mining Co. v. John Devork, 61 Okla. 75, 160 P. 64, L. R. A. 1917A, 1290, the identical question, under similar circumstances, was by this court answered adversely to the contention of the defendant. Other cases in point may be found in the note to the last cited case. See: Clark v. E. I. Dupont de Nemous Powder Co. (Kan.) 146 P. 320, L. R. A., 1915E, 479; Mathis v. Grainger Brick  Tile Co., 84 Wash. 634, 149 P. 3; Davis v. City of Wenatchee (Wash.) 149 P. 337.
Without discussing the correctness of the conclusion reached in the cases cited by counsel for the defendant, we deem it sufficient to say that many of the cases disclose facts in many respects different from the facts in the instant case. Many of the cases are where the dangerous instrumentality was wrongfully taken from the private premises of the defendant in the action, and such cases are clearly distinguished from the case at bar. In the case under consideration the tool box, in which were stored the dynamite caps, was left in or near the public street unlocked for weeks at a time, at a place where many school children passed in going to and returning from school, and the box was constantly near the place where these children played on the school grounds. It was this negligence of the defendant in placing the caps accessible to these small children in a public place that caused the injured plaintiff to come into contact with the very dangerous instrumentality It was this primary negligence of defendant that put into motion the immediate cause of the injury resulting in the damage to the plaintiff.
It only required the exercise of ordinary care and prudence on the part of the defendant, in keeping such instrumentality in a safe place not accessible to children, to prevent the plaintiff from having the possession of the same. It was this primary negligence of the defendant that put into *Page 54 
motion the intervening act of the small schoolmate of the plaintiff and the act of the plaintiff in exploding the cap with a lighted match, which resulted in his injury. It occurs to us that it is "splitting hairs" when the courts go so far as to deplore such sad accidents, and then place the proximate cause of the injury on a small child incapable of appreciating the danger in the circumstances. Concisely stated, this class of authorities hold that, although the defendant is guilty of original negligence, making possible the very injury that has resulted, on the theory the wrongdoer did not anticipate such a result, it will be held the act of a child incapable of realizing the danger is the immediate cause of the injury which resulted. The fallacy in these authorities is in excusing the wrongful acts that placed in motion the intervening and independent acts which were the immediate cause of the injury. This question is one for the jury as much as the question of primary negligence, where there is competent evidence from which reasonable men may draw different conclusions.
This court has repeatedly held that where there is evidence on the question of primary negligence on which reasonable men might differ as to the facts established and the inferences to be drawn therefrom, the case is one for the jury. M., K.  T. Ry. Co. v. Wolf, 76 Okla. 195, 184 P. 765.
In the last case, supra, it was held:
"To constitute actionable negligence three essential elements are necessary: (1) The existence of duty of the defendant to protect the plaintiff from injury; (2) failure to perform this duty; and, (3) injury resulting proximately from such failure.
It is our conclusion in the case at bar that there was sufficient evidence to take the case to the jury upon all three essential elements of actionable negligence, and that the trial court did not err in overruling the demurrer to the evidence of the plaintiff and the request for peremptory instruction. That the defendant had a fair and impartial trial. That the other assignments of error complaining of the action of the trial court in rejecting certain evidence and requested instructions, if error, were harmless, in that upon an examination of the whole record we unable to say there has been a miscarriage of justice or that the defendant was denied a constitutional or statutory right. In this situation, under section 6005, Rev. Laws 1910, the judgment must be affirmed, and it is so ordered.
JOHNSON, V. C. J., and McNEILL, KANE, NICHOLSON, COCHRAN, and BRANSON, JJ., concur.
                          On Rehearing.